DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
	Claims 13 and 21-23 are canceled. Claims 1-12, 14-20, and 24-25 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of Group I: claims 1-7, 16-20 and 24-25 in the reply filed on August 25, 2022 is acknowledged. The traversal is on the grounds that the invention is directed towards a gene encoding a nitrate transporter gene, and the cited art is directed to a nitrate reductase gene; and the examiner has misunderstood the invention because the nucleotide sequences of nitrate reductase and nitrate transporter genes are quite different. 
This argument is found persuasive, and the restriction requirement is withdrawn. Claims 1-12, 14-20 and 24-25 are under examination. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/499,945, filed on October 1, 2019.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
	The information disclosure statement filed on October 30, 2019 complies with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for FIGS. 3 - 6 and 8 are followed by (a)-(d) rather than a capital letter A-D. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12, 14-20 and 24-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Applicant is referred to MPEP 2163(II)(A)(3)(a)(i and ii), which states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure indicates that the patentee has invented species sufficient to constitute the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. 
Claims 1-12, 14-20 and 24-25 are drawn to the genus of microalga that comprise a gene encoding “a protein consisting of an amino acid sequence having 70% or more identity with the amino acid sequence of the protein (A), and having nitrate transporter activity”. The claims require that this gene must be deleted form the genome of the microalga, or its expression must be down-regulated within the microalga. There is a failure to meet the written description requirement because the specification does not disclose a representative number of species of such genes, and does not disclose a representative number of species of the genus of microalga comprising such a gene, as discussed below.
The current specification describes a nitrate transporter (NRT) as a protein that transports nitrate ions from an external source into the cell at the initial stages of nitrogen assimilation (nitrate assimilation) in organisms (specification p.3, lines 1-3). The current specification describes newly identifying an NRT gene in Nannochloropsis and disrupting the identified NRT gene to measure the chloric acid resistance of the obtained transformant. The current specification discloses a single species of the claimed genus,  an amino acid sequence of an NRT derived from Nannochloropsis oculata strain NIES-2145, set forth as SEQ ID NO:41.  This sequence has 38% identity to the NRT amino acid sequence of Chlamydomonas reinhardtii, suggesting that sequence homology of NRT genes across different microalgal species is highly variable (specification p.11, lines 8-13). A sequence search of SEQ ID NO: 41 yielded no prior art results with greater than 40% sequence homology, indicating that this sequence was not known in the art at the time of invention, and neither was any sequence of at least 70% identity to SEQ ID NO: 41. Because the instant claims recite “a protein having 70% or more identity” with SEQ ID NO:41 “and having nitrate transporter activity”, the claims are broader than what the specification supports. 
The specification does not provide any guidance on the structure-function relationships of SEQ ID NO: 41, provides no information on which amino acids can be varied or deleted while preserving the function of the enzyme, and no guidance on which amino acid residues of SEQ ID NO:41 are critical to determine what other proteins of at least 70% identity to SEQ ID NO: 41 would have nitrate reductase activity. The prior art does not provide any suggestion that one of ordinary skill would have recognized that a protein having the sequence identified as SEQ ID NO:41 would have nitrate transporter activity. Based on the lack of art-recognized structure-function relationship of SEQ ID NO:41 to other nitrate transporter enzymes, it is highly unpredictable as to what other proteins of at least 70% identity to SEQ ID NO: 41 would provide the instantly required function. 
The disclosure of a single species of a protein with 70% or greater homology to SEQ ID NO:41 and having nitrate transporter activity is not considered to constitute a representative number of species of the genus of proteins having 70% or greater homology to SEQ ID NO:41 and having nitrate transporter activity in view of the large number of amino acid sequences that are 70% identical to SEQ ID NO: 41, and the lack of any guidance as to which of these will retain the requisite transporter activity.  Thus, one of skill in the art could not conclude that Applicant was in possession of any species of the claimed genus of microalga comprising a gene encoding a functional nitrate transporter protein of at least 70% identity to SEQ ID NO: 41, such as naturally occurring microalga, other than the single disclosed species. This disclosure does not constitute a representative number of species of the genus in view of the potential breadth and variability in the genus, and so there is a failure to satisfy the written description requirement for the genus.

Claims 2, 4, 9, 11, 17 and 19 are drawn to the genus of microalga that comprise a gene encoding a protein consisting of an amino acid sequence having 70% or more identity with the amino acid sequence of the protein (C), and having nitrate reductase activity. The claims require that this gene must be deleted form the genome of the microalga, or its expression must be down-regulated within the microalga. There is a failure to meet the written description requirement because the specification does not disclose a representative number of species of such genes, and does not disclose a representative number of species of the genus of microalga comprising such a gene, as discussed below.
The current specification describes a nitrate reductase (NR) as a kind of nitrogen metabolizing enzyme that catalyzes reduction reaction of a nitrate ion (NO3-) to nitrite ion (NO2-) (specification p.2, lines 20-22 and FIG.1). The current specification also describes that NR can also catalyze reduction reaction of chlorate ion (ClO3-), which is a substrate analog of nitrate ion, to chlorite ion (ClO2-), and utilizing chloric acid resistance enhanced by NR gene inhibition can be used to selectively cultivate target microorganisms (specification p.2, lines 22-27). The current specification describes single species of the claimed genus, a protein consisting of the amino acid sequence set forth in SEQ ID NO:42 as a nitrate reductase (NR gene) derived from Nannochloropsis oculate strain NIES-2145 (current specification p.15, lines 8-11). A sequence search of SEQ ID NO:42 yielded no prior art results with greater than 55% sequence homology, indicating that this sequence was not known in the art at the time of invention, and neither was any sequence of at least 70% identity to SEQ ID NO:42. Because the instant claims recite “a protein having 70% or more identity” with SEQ ID NO:42 “and having nitrate reductase activity”, the claims are broader than what the specification supports.
The specification does not provide any guidance on the structure-function relationships of SEQ ID NO: 42, provides no information on which amino acids can be varied or deleted while preserving the function of the enzyme, and no guidance on which amino acid residues of SEQ ID NO:42 are critical to determine what other proteins of at least 70% identity to SEQ ID NO: 42 would have nitrate reductase activity. The prior art does not provide any suggestion that one of ordinary skill would have recognized that a protein having the sequence identified as SEQ ID NO:42 would have nitrate reductase activity. Based on the lack of art-recognized structure-function relationship of SEQ ID NO:42 to other nitrate reductase enzymes, it is highly unpredictable as to what other proteins of at least 70% identity to SEQ ID NO: 42 would provide the instantly required function. 
The disclosure of a single species of a protein with 70% or greater homology to SEQ ID NO:42 and having nitrate reductase activity is not considered to constitute a representative number of species of the genus of proteins having 70% or greater homology to SEQ ID NO:42 and having nitrate reductase activity in view of the large number of amino acid sequences that are 70% identical to SEQ ID NO: 42, and the lack of any guidance as to which of these will retain the requisite activity.  Thus, one of skill in the art could not conclude that Applicant was in possession of any species of the claimed genus of microalga comprising a gene encoding a functional nitrate reductase protein of at least 70% identity to SEQ ID NO: 42, such as naturally occurring microalga, other than the single disclosed species. This disclosure does not constitute a representative number of species of the genus in view of the potential breadth and variability in the genus, and so there is a failure to satisfy the written description requirement for the genus.

Claims 1-4, 6-11, 14-19 and 24-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 16 are drawn to “improving resistance to a substrate analog of nitric acid in a microalga”. The implication is that the recited “substrate analog” is generally toxic to microalgae, thus the claims are drawn to the genus of nitric acid substrate analogs that are toxic to microalgae. 
The current specification identifies a single species of the genus of substrate analogs of nitrate reductase, stating that nitrate reductase can catalyze the reduction of chlorate ion (ClO3-) as a substrate analog of the nitrate ion, to chlorite ion (ClO2-) (specification p.2, lines 22-23). The current specification further describes that chlorite ions exhibit cytotoxicity and expression of the NR gene is downregulated, whereby the microorganisms can be grown even in the presence of chloric acid (specification p.2, lines 23-26). The current specification further describes identifying improvement in chloric acid resistance, and confirmed resistance to chloric acid, which is a substrate analog of nitric acid (specification p.8, lines 7-9). The specification does not identify any other species of substrate analogs of nitric acid or substrate analogs for nitrate reductase.  
The specification does not provide any guidance on how to determine, a priori if a the nitric acid substrate analog is toxic to microalga. The specification does not provide any guidance on how to identify additional substrate analogs that would downregulate expression of the nitrate reductase gene. The specification does not provide guidance on how to extrapolate the toxicity of chloric acid to microalga to identify other substrate analogs of nitrate reductase that would be similarly toxic to microalga. Thus, the specification fails to disclose a representative number of species of substrate analogs of nitric acid that would be toxic to microalga.
Solomonson et al. (“Nitrate reductase and chlorate toxicity in Chlorella vulgaris Beijerinck”, Plant Physiology, 1972, Vol. 50, Issue 4, pp. 421-424) teaches that chlorate was toxic to cells growing on nitrate, and relatively nontoxic to cells growing on ammonium (abstract). Solomonson teaches that chlorate could substitute for nitrate as a substrate of purified nitrate reductase (abstract). Solomonson teaches that bromate and, to a much smaller extent, iodate, also served as alternate substrates (abstract). Solomonson does not provide any guidance as to whether these alternate substrates were toxic to microalgae. 
There is no suggestion in the prior art of record that one of skill could have determined a priori that that substrate analogs of nitrate reductase, other than chloric acid. 
Based on the lack of art-recognized substrate analogs to nitric acid that are toxic to microalga, other than chloric acid, and the lack of guidance in that regard in the specification as filed, it is highly unpredictable as to what other substrate analogs to nitric acid would provide the instantly required function. The disclosure of a single species of chloric acid as a substrate analog of nitric acid in the specification is not considered to constitute a representative number of species of the genus of substrate analogs of nitric acid. Thus, there is a failure to meet the written description requirement. 

Conclusion
	 No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        






/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635